Title: To James Madison from Joel Barlow, 25 April 1810
From: Barlow, Joel
To: Madison, James


Dear Sir
Kalorama 25 April 1810
Mr. Carey who is probably well known to you desires an interview with you on the subject of Mr. Tench Cox whose present office will probably be vacated by the passing of the Bill respecting a quartermaster’s department. Mr. Cox’s political character, his official talents & his mode of conducting the office he now holds are doubtless much better known to you than to me. But his domestic affairs are somewhat within my knowledge, his family is large & now at the most expensive time of life. I believe a great degree of distress would follow his being dismissed from his office, unless that of the projected department of quartermaster could be given him. With great respect & attachment yr. obt. Sert.
J. Barlow
